      Case 1:18-cv-03698-LGS-GWG Document 446 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TOWAKI KOMATSU,                                              :
                                              Plaintiff,      :
                                                              :   18 Civ. 3698 (LGS)
                            -against-                         :
                                                              :         ORDER
 THE CITY OF NEW YORK, et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 24, 2020, Judge Gorenstein extended the deadline for

discovery in this action to March 1, 2021. Dkt. No. 440.

        WHEREAS, on November 28, 2020, Plaintiff filed a letter objecting to Judge

Gorenstein’s extension. Dkt. No. 443. On December 4, 2020, Plaintiff filed another letter

objecting to Judge Gorenstein’s extension. Dkt. No. 444.

        WHEREAS, for objections to a Magistrate Judge’s ruling on nondispositive matters,

district courts must “modify or set aside any part of the order that is clearly erroneous or is

contrary to law.” Fed. R. Civ. P. 72(a); accord 28 U.S.C. § 636(b)(1)(A). “A finding is ‘clearly

erroneous’ when, although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.” Wu

Lin v. Lynch, 813 F.3d 122, 126 (2d Cir. 2016) (quoting United States v. U.S. Gypsum Co., 333

U.S. 364, 395 (1948)). A ruling is contrary to law if it “fails to apply or misapplies relevant

statutes, case law or rules of procedure.” Winfield v. City of New York, No. 15 Civ. 5236, 2017

WL 5054727, at *2 (S.D.N.Y. Nov. 2, 2017) (internal citation omitted). “It is well-settled that a

magistrate judge’s resolution of a nondispositive matter should be afforded substantial deference

and may be overturned only if found to have been an abuse of discretion.” Xie v. JPMorgan
      Case 1:18-cv-03698-LGS-GWG Document 446 Filed 12/10/20 Page 2 of 2




Chase Short-Term Disability Plan, 15 Civ. 4546, 2018 WL 501605, at *1 (S.D.N.Y. Jan. 19,

2018) (internal citation omitted).

        WHEREAS, a magistrate judge’s decision to modify a schedule is evaluated under an

abuse of discretion standard. See Wega v. Ctr. For Disability Rights Inc., 457 Fed. App’x. 56,

59 (2d Cir. 2012); see also Fed. R. Civ. P 16(b) (changing a discovery schedule is permitted

with judicial consent). It is hereby

        ORDERED that Plaintiff’s objections to Judge Gorenstein’s November 24, 2020, Order

(Dkt. No. 440) are overruled. Judge Gorenstein’s acted within his discretion when he extended

the discovery deadline in this action.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.


Dated: December 10, 2020
       New York, New York
